Judge Brooke
delivered the court’s opinion as follows :
The court, considering the instruction to the jury stated in the bill of exceptions as confined to the warrant, the endorsement thereon, and the recognizance, and as not excluding from the jury the other evidence stated in the bill of exceptions, or any other testimony which might have been .offered by the plaintiff to disprove the probable cause inferible from the aforesaid proceedings before the magistrate, is of opinion, that the said instruction was correct, and no invasion of the sacred trial by jury. The inference from the proceedings and trial before the magistrate is founded on the legal presumption that magistrates and courts are indifferent, and without malice, as to the accused; a presumption that is equivalent to a rule of law, and which ought not to be unsettled by the variable verdicts of juries. The court therefore affirms the judgment,